Citation Nr: 1634123	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for vision loss.  

2.  Entitlement to an initial compensable rating for hepatitis C prior to February 18, 2012, and to a disability rating in excess of 20 percent thereafter.  

3.  Entitlement to an initial compensable rating for a left fifth finger disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the December 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's refractive error was not permanently aggravated by any injury incurred during his active military service.

2.  Throughout the period on appeal, the Veteran's hepatitis C has been characterized by fatigue and malaise that did not require continuous medication or dietary restriction, with no objective evidence of incapacitating episodes having a total duration greater than two weeks.  

3.  After July 7, 2015, the Veteran was diagnosed with cirrhosis of the liver with symptoms of weakness and malaise, but no portal hypertension, splenomegaly, or weight loss.  

4.  The Veteran's residuals of a left fifth digit fracture have been characterized throughout the period on appeal by pain, weakness, and limitation of motion; there is no compensable ankylosis or amputation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vision loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).  

2.  The criteria for entitlement to an initial 10 percent rating for hepatitis C, but no greater, prior to February 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.112, 4.113, 4.114, Diagnostic Code 7354 (2015).

3.  The criteria for entitlement to a disability rating in excess of 20 percent for hepatitis C, after February 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.112, 4.113, 4.114, Diagnostic Code 7354 (2015).

4.  The criteria for entitlement to an initial compensable rating for a left fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
 §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran in this case is seeking entitlement to service connection for vision loss.

Service treatment records indicate that in a July 1977 medical report shortly after enlistment, the Veteran's visual acuity in each eye was 20/20 uncorrected.  Treatment records dated in September 1988 and April 1993 show that the Veteran was diagnosed with simple myopia astigmatism.  In September 1988, his uncorrected visual acuity was 20/40 in the right eye and 20/30 in the left eye.  In April 1993, the Veteran's corrected visual acuity was 20/30 in the right eye and 20/25 in the left eye.  On separation examination in February 1997, the Veteran's corrected visual acuity was found to be 20/20 in each eye.  The examiner noted that the Veteran had defective vision that was correctable and not considered disabling.  The specific separation optometric examination in March 1997 found that the Veteran had mild myopic astigmatism in both eyes and that his uncorrected visual acuity was 20/30 in the right eye and 20/40 in the left eye.  Subsequently in March 1997, the Veteran was treated for a contusion in the right eye after receiving blunt trauma to his right eye from an elbow while playing basketball.  In April 1997, the Veteran complained that he saw white spots occasionally in front of his right eye since his eye injury.  He was found to have good ocular health, and his corrected visual acuity was 20/20 in both eyes.  

Refractive error of the eyes is not a disability for VA purposes.  Accordingly, a disorder which is not a disability for VA purposes cannot be service connected, absent evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9. This includes refractive error due to such eye disorders as myopia, presbyopia, and astigmatism.  The Veteran's vision loss and myopic astigmatism therefore cannot be service connected absent evidence of aggravation by superimposed pathology.  

In February 2012, the Veteran was afforded a VA eye examination.  At that time, he reported that that he has been having increased blurred vision especially at a distance and especially having difficulty to see up close.  He stated that he has been having this focusing problem for greater than a year now and that both eyes are similarly affected.  He did not wear glasses currently and denied any distorted vision, diplopia, visual field defects, or any history of eye injury.  

Following an examination, the examiner diagnosed the Veteran with bilateral myopia, bilateral astigmatism, presbyopia, and an anterior stromal scar of the right eye.  The examiner did not have access to the Veteran's claims folder and was therefore unable to offer an opinion regarding whether the Veteran's current eye conditions were related to his active service.

In July 2015, the Veteran was afforded another VA examination.  At that time, the examiner stated that he was unable to conclude whether the Veteran's anterior stromal scar of the right eye was related to the Veteran's service, but did conclude that the scar did not cause any visual impairment.  

In November 2015, the Board referred the matter for a VHA opinion.  In March 2016, Dr. A.P. opined that it is less likely than not that the Veteran's refractive error in either eye was permanently aggravated by a superimposed disease or injury, to include the March 1997 injury to the right eye.  She explained:

All examinations diagnosed normal myopia and astigmatism correction in both eyes that are normally found in the general population and are not related to any eye disease or injury, including the March 1997 right eye injury.  There is an anterior stromal scar in the right eye, first documented in an exam dated September 21, 1988, then again mentioned April 29, 1993, then again observed March 4, 1997, and noted in the exam dated February 2012.  The February 2012 exam is the most detailed in its description of the scar measuring approximately 3mm, being "linear" in shape, and located at 9 o'clock near the limbus.  This same scar is drawn as a linear lesion at the previous examinations, and the vision has continued to be unchanged and correctable to 20/20 in both eyes in all exams, including the most recent July 2015 exam.  This corneal scar represents an incidental finding and does not interfere with normal functioning of the eyes.

She further noted that this scar is not related to the March 1997 eye injury, since it was documented as early as September 1988, nearly a decade before the March 1997 injury.  She concluded that it is impossible to say for certain what caused this stromal scar in the first place, although it is likely the result of trauma.  However, she emphasized that that scar is stable, not progressive, and is "of NO consequence to visual functioning."  

Based on the above evidence, entitlement to service connection for vision loss must be denied.  The Veteran has argued in his substantive appeal that he had 20/20 vision when he enlisted and during his twenty years of service, his vision deteriorated as a result of use and injury.  While the Board agrees that the Veteran has suffered as loss of visual acuity since his enlistment in 1977, as noted above, refractive errors such as the Veteran suffers from are not generally a disability for which service connection can be granted, unless it is aggravated by a superimposed disease or injury in service.  However, while service treatment records show that the Veteran suffered a trauma to his right eye in March 1997, there is no evidence that this injury resulted in any additional permanent disability.  While a stromal scar has been observed in the Veteran's right eye, it was observed nearly a decade prior to the Veteran's March 1997 eye injury.  More significantly, the overwhelming weight of the evidence establishes that this scar, regardless of its origins, does not affect the functioning of the eyes in any way, and therefore, cannot be said to have aggravated the Veteran's refractive error.

Importantly, the Veteran has not submitted any medical evidence suggesting that an injury or disease in service aggravated his refractive error.  Essentially, the Veteran has offered his own opinion as to the etiology of his current vision loss, but he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

The Board finds that the question of whether the Veteran's refractive error was permanently aggravated by an injury or disease in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence. The Board gives greater weight to the contemporaneous medical evidence and the VA medical opinions.  

For all the above reasons, entitlement to service connection for vision loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Hepatitis C

The Veteran is seeking entitlement to an initial compensable disability evaluation for hepatitis C prior to February 18, 2012, and to an evaluation in excess of 20 percent thereafter.  

The Veteran claimed in his substantive appeal that he has had incapacitating episodes of hepatitis C.  He has contended that he was prescribed bed rest by a private physician, but could not comply because he could not afford to take time off of work.  He further maintained that he was constantly nauseous and that his fatigue was so severe that walking his patrol was too taxing for him.  

The Veteran's hepatitis C is rated under Diagnostic Code 7354.  Under Diagnostic Code 7354, with serologic evidence of hepatitis C infection:

A 10 percent rating is provided for symptoms of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks during the past 12-month period, but less than six weeks. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

Private medical records show that the Veteran tested positive for hepatitis C in December 2006.  A March 2007 liver biopsy found moderate portal and mild lobular inflammation.  No significant fibrosis was identified, but focal mild microvesicular steatosis was noted.

The Veteran was afforded a VA examination of his hepatitis C in August 2007.  At that time, he reported a history of hepatitis C, diagnosed by a private treatment provider.  He complained of fatigue and tiredness for the last 25 years which is gradually worsening, as well as some nausea and abdominal pain, which is intermittent, low-grade pain not associated with any food intake.  He also reported some back pain and knee pain for which he is on chronic pain medication.  His appetite seems to be okay, but his weight has been fluctuating.  He denied reflux symptoms, hematemesis, melena, hematochezia, oliguria, dysuria, frequency, or hematuria.  He was not receiving any treatment for his condition.  The Veteran was diagnosed with hepatitis C by history.  

In February 2012, the Veteran was afforded another VA examination.  He reported no history of treatment and stated that it has been several years since he had any evaluation of his condition.  He complained of fatigue that he described as near constant and debilitating; however, he denied malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, or other evidence of malnutrition.  He did not report any incapacitating episodes.  He did not have any signs or symptoms attributable to cirrhosis of the liver.  He reported that he worked as a security guard for a hospital and is assigned to an office answering phones.  

In July 2015, the Veteran was afforded a third VA examination.  The examiner noted that the Veteran's hepatitis C does not require treatment with continuous medication.  His symptoms included daily fatigue and malaise, but the Veteran denied anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, or other evidence of malnutrition.  The Veteran reported incapacitating episodes in the past twelve months of at least one week but less than two weeks.  The Veteran also had signs and symptoms of cirrhosis of the liver, to include daily weakness and malaise.  The examiner stated that the Veteran's hepatitis C is currently quiescent and that his condition does not impact his ability to work.  

Based on the above evidence, the Board finds that an initial 10 percent evaluation is warranted for the Veteran's hepatitis C, as there was serologic evidence of hepatitis C at the time he filed his claim, as well as symptoms of fatigue.  

However, a higher initial disability is not warranted because there is no evidence that the Veteran's hepatitis C has required dietary restrictions or continuous medication.  Indeed, the Veteran has consistently reported that he is not being treated for his condition.  Additionally, there is no evidence that the Veteran had incapacitating episodes of at least two weeks duration during a twelve month period.  He denied any incapacitating episodes at his August 2007 and February 2012 VA examinations and at his July 2015 VA examination, he only reported incapacitating episodes of one to two weeks, which does not meet the criteria for a 20 percent disability evaluation.  While the Veteran has made vague statements that he has suffered incapacitating episodes, he has not provided any details regarding the duration of these alleged episodes or any proof that they actually occurred, such as private medical records containing a prescription for bedrest or employment records showing an extended period of sick leave.  In the absence of any additional evidence that would support a higher disability evaluation, the Board must rely on the findings of the VA medical examiners, which do not support a higher disability rating.

Additionally, a disability evaluation in excess of 20 percent is not warranted after February 18, 2012.  There is no evidence that the Veteran's hepatitis resulted in weight loss or hepatomegaly or in incapacitating episodes of at least four weeks duration.  

The Board notes that the July 2015 VA examiner reported that the Veteran's has symptoms of weakness and malaise associated with cirrhosis of the liver.  While Diagnostic Code 7354 provides that sequelae of hepatitis C such as cirrhosis should be evaluated separately under the appropriate diagnostic code, it also instructs "but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae."  38 C.F.R. § 4.115, Diagnostic Code 7354.  Here the Veteran's symptoms attributed to cirrhosis-weakness and malaise- are the same as the Veteran's complaints of fatigue and malaise attributed to his hepatitis C.  Accordingly, the Board finds that a separate disability evaluation for cirrhosis would constitute pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided).

In conclusion, while an initial 10 percent disability rating for hepatitis C is granted, entitlement to a higher disability evaluation for any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Left Fifth Finger

The Veteran is also seeking an initial compensable disability evaluation for the residuals of a fracture of the left fifth digit, status post fusion of the distal interphalangeal joint.  He has indicated that he can barely write most of the time and cannot push, pull, or lift with his finger.  

The Board notes that a separate 10 percent disability evaluation for degenerative arthritis of the left hand, as well as a non-compensable evaluation for a scar of the left fifth digit have been assigned and are not currently before the Board.

VA examinations performed in September 2007, February 2012, and July 2015 reflect that the Veteran suffers from pain and limitation of motion of the fifth digit of the left hand, including ankylosis of the distal interphalangeal joint of the left fifth digit in a neutral position and arthritis affecting the remaining interphalangeal joints of the left hand.  

The Veteran's residuals of fracture of the left fifth digit are rated under Diagnostic Code 5230, which rates limitation of motion of the ring or little fingers.  Under this diagnostic code, only a non-compensable evaluation can be assigned for any limitation of motion.  Thus, the Veteran is already in receipt of the maximum possible rating under this diagnostic code based on any limitation of motion of the little finger, by itself (i.e. a 0 percent rating).  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.

The Board has also considered whether an evaluation is warranted under Diagnostic Code 5227, which rates favorable and unfavorable ankylosis of the ring and little fingers, but under this diagnostic code, only a non-compensable rating is assigned for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Thus, the Veteran could not be afforded a higher rating than presently assigned under this code.  

Additionally, there has been no amputation of a finger or findings commensurate with the same.

While the Board acknowledges the Veteran's complaints of pain and weakness in his left fifth digit, there is simply no basis under current regulations to afford him a compensable evaluation for his disability.  Absent amputation of all or part of this finger, there is simply no way the Veteran can be afforded a higher evaluation.  To the extent the Veteran's left fifth finger disability impairs the overall functioning his hand, the Board again notes that the Veteran has been afforded a separate 10 percent evaluation for arthritis of the left hand.

Finally, the Board notes that under 38 C.F.R. § 4.71a, if there is limitation of motion of two or more digits, they should be evaluated separately and the evaluations combined.  However, in this case, although there is evidence of arthritis of the left hand which the July 2015 VA examiner attributed to the Veteran's service connected left fifth finger injury, the Board is unable to find any evidence of record that the Veteran has any limitation of motion of the other digits of his left hand.  Accordingly, there is no basis to assign another disability evaluation under a diagnostic code for rating another finger.  

For all the reasons detailed above, entitlement to an initial compensable disability evaluation for residuals of a fracture to the left fifth digit is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected hepatitis C or left fifth finger disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In conclusion, for all the above reasons, a higher disability evaluation for the Veteran's hepatitis C and left fifth finger disability on an extraschedular basis are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for vision loss is denied.  

Entitlement to an initial 10 percent rating for hepatitis C prior to February 18, 2012 is granted.

Entitlement to a disability rating in excess of 20 percent for hepatitis C after February 18, 2012 is denied.  

Entitlement to an initial compensable rating for a left fifth finger disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


